Citation Nr: 1035314	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-34 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial evaluation higher than 10 percent for 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from June 1995 to October 2001.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from            a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania,               
which granted service connection and assigned a 10 percent rating 
for depression, effective October 7, 2005. The appeal is from the 
initial assigned disability rating.                 See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals 
the initial rating for a disability, VA must consider the 
propriety of a "staged" rating based on changes in the degree 
of severity of it since the effective date of service 
connection). This case has since between transferred to the RO in 
Pittsburgh.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The current record is not sufficiently informed to permit 
adjudication of this claim, so the Board is issuing a remand.

The Board finds that there is a demonstrated need for a new VA 
medical examination to ascertain the present severity of the 
Veteran's service-connected depression. During the last relevant 
VA examination of February 2006,                       by a 
psychologist, the diagnosis obtained was adjustment disorder with 
depression, very mild, secondary to service-connected migraine 
headaches. However, this is not nearly a current VA examination, 
as it transpired more than four years ago. Pursuant to applicable 
law, there is an obligation to have relatively recent VA 
examination findings of record when rating a service-connected 
disability that has potentially worsened over time. The Board 
concludes that a more contemporaneous examination is necessary in 
this instance. See Palczewski v. Nicholson, 21 Vet. App. 174, 
181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 
(1998) ("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination."). See also Caffrey v. Brown, 6 Vet. App. 
377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The RO/AMC should also undertake appropriate action to acquire 
further available VA outpatient records from the Butler VA 
Medical Center (VAMC). The most recent comprehensive treatment 
records on file from this source are dated from November 2005. 
The RO/AMC should obtain any such additional records and 
associate them with the claims file. Bell v. Derwinski, 2 Vet. 
App. 611 (1992)           (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made). See also                 
38 C.F.R. § 3.159 (c)(2) (VA will undertake reasonable efforts to 
obtain relevant records in the custody of a Federal department or 
agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the Butler VAMC 
in Butler, Pennsylvania, and request copies 
of all available records of treatment from 
that facility dated since November 2005. All 
records and responses received should be 
associated with the claims file.

2.	The RO/AMC should schedule the Veteran for 
a VA psychiatric examination to determine the 
current severity of the Veteran's depression, 
secondary to service-connected migraines. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination. All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail.  It is 
requested that the VA examiner indicate all 
present symptoms and manifestations 
attributable to the Veteran's service-
connected depression, in accordance with the 
rating criteria specified at 38 C.F.R. § 
4.130, Diagnostic Code 9434. The examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain the basis 
for this finding. The VA examiner must 
likewise attempt to distinguish those mental 
health symptoms directly attributable to an 
underlying migraine, from those symptoms from 
any other nonservice-connected etiology. 
However, provided such a distinction 
medically cannot be made, the examiner is 
reminded that the symptoms from the 
nonservice-connected disability must be 
presumed due to service-connected disability.

3.	The RO/AMC should then review the claims 
file.              If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,          11 Vet. App. 268 
(1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claim on appeal, based upon all 
additional evidence received.          If the 
benefit sought on appeal is not granted, the 
Veteran should be furnished with a 
Supplemental Statement of  the Case (SSOC) 
and afforded an opportunity to respond before 
the file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claim. Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


